Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-16) in the reply filed on 05/12/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: In specification, page 1, paragraph [0001], the US Patent number corresponding to the parent application needs to be indicated.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING A ROTOR DISC FOR A GAS TURBINE ENGINE.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
In claim 10, line 3, the limitation “of a blades” may need to be changed to - - of [[a]] blades - -.  
Claims 11-13, recite the limitations “slop surface” and “sloped surface” inconsistently.  Applicant needs to use same language throughout the claims.  
In addition, claim 13, line 2, the limitation “the second sloped surfaces” using plural form of “surfaces” which needs to be amended to - - surface - - for a better consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fixing member in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stec (US 5,478,207).
As applied to claim 8, Stec teaches a method of manufacturing a rotor disc for a gas turbine engine, comprising:
forming a plurality of slots (34, Fig. 2) in a peripheral surface of the disc (16/12, Fig. 2), the slots circumferentially spaced apart to define a fixing member (36, Fig. 2) extending from a front face to a rear face of the disc and circumferentially disposed between a pair of adjacent slots; and
forming a sealing tab (22 having apex 42) on the fixing member (36), the sealing tab projecting radially outward relative to a radially outer tip of the fixing member, the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing member proximate the rear face of the disc (col. 3, lines 27-67, see Figs. 1-4).

As applied to claim 10, Stec teaches the invention cited and further comprising
providing the fixing member with lobes (firtree profile on fixing member 36, Fig. 2) that project circumferentially into the pair of adjacent slots (34), the lobes (firtree profile) being configured to matingly receive blade roots (30) of blades (14) adapted to be mounted to the rotor disc (16/12).

As applied to claim 11, Stec teaches the invention cited and further comprising forming the sealing tab with an apex (22, having apex 42) at a radially outermost point, a first slope surface (40) and a second sloped surface (38) extending radially inwardly from the apex (42, see Fig. 3).

As applied to claim 12, Stec teaches the invention cited and further comprising forming the first sloped surface (40) to be shorter than the second sloped surface (38, see Fig. 3).

As applied to claim 13, Stec teaches the invention cited and further comprising forming the apex (42) between the first sloped surface and the second sloped surface (38), the first and second sloped surfaces (40, 38) converging to form the apex (42, see Fig. 3).

As applied to claim 15, Stec teaches the invention cited and further comprising forming the sealing tab (22 with apex 42) with a radially offset configuration, wherein the apex (42) forming the radially outermost point on the sealing tab (22) is circumferentially offset from a radial axis extending centrally between two adjacent slots (34, 34) of the rotor disc (12, see Figs. 2-3).

Claim(s) 8, 10, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieser et al. (US 6,565,322).
As applied to claim 8, Lieser et al. teach a method of manufacturing a rotor disc for a gas turbine engine, comprising:
forming a plurality of slots (37A,B, Figs. 3, 7) in a peripheral surface (31) of the disc (29), the slots circumferentially spaced apart to define a fixing member (posts between slots 37A,B having peripheral surface 39A,B) extending from a front face to a rear face of the disc and circumferentially disposed between a pair of adjacent slots (37A,B); and
forming a sealing tab (51, 53) on the fixing member (posts between slots 37A, B having peripheral surface 39A,B), the sealing tab projecting radially outward relative to a radially outer tip of the fixing member (posts between slots 37A,B having peripheral surface 39A,B), the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing member proximate the rear face of the disc (see Figs. 3 and 7,  paragraphs bridging cols. 11-12, cols. 12-13, see col. 13, lines 19-28, col. 16, lines 33-58, Figs. 1-15).

As applied to claim 10, Lieser et al. teach the invention cited and further comprising providing the fixing member with lobes (firtree profile between pairs of undercuts 59, Fig. 3) that project circumferentially into the pair of adjacent slots (37A,B), the lobes (firtree profile) being configured to matingly receive blade roots (43A,B) of blades (13A) adapted to be mounted to the rotor disc (29, Fig. 3).

As applied to claim 11, Lieser et al. teach the invention cited and further comprising forming the sealing tab (51, 53) with an apex between surfaces (71A,B) at a radially outermost point, a first slope surface (71A) and a second sloped surface (71B) extending radially inwardly from the apex between (71A,B, col. 16, lines 33-58, see Fig. 7).

As applied to claim 13, Lieser et al. teach the invention cited and further comprising forming the apex between the first sloped surface (71A) and the second sloped surface (71B), the first and second sloped surfaces (71A,B) converging to form the apex between (71A,B, see Fig. 7).

As applied to claim 14, Lieser et al. teach the invention cited and further comprising forming the apex between (71A,B) in line with a radial axis extending centrally between two adjacent slots (37A,B) of the rotor disc (29, Figs. 3 and 7).

As applied to claim 16, Lieser et al. teach the invention cited and further comprising integrally forming the sealing tab (51, 53) and the rotor disc (29, col. 8, lines 39-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stec (US 5,478,207) in view of Ben Salah et al. (US 20100025379A1).
As applied to claim 9, Stec teaches the invention cited including forming a plurality of slots and forming a sealing tab in the rotor disc but does not explicitly teach wherein one or both of the forming steps are performed using wire electrical discharge machining.
Ben Salah et al. teach that it is well-known in the art of turbomachine manufacturing to use wire electro discharge machining (WEDM) to form slots (40) having a firtree profile (45) in turbine disc (30, paragraph [0025], Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used WEDM to form the slots in the rotor disc of Stec, as taught by Ben Salah et al., considering the well-known advantages of WEDM including forming high accuracy and precision cuts, high tolerances, low impact force which would result in forming the rotor disc having slots in a very cost effective and precise manner.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieser et al. (US 6,565,322) in view of Ben Salah et al. (US 20100025379A1).
As applied to claim 9, Lieser et al. teach the invention cited including forming a plurality of slots and forming a sealing tab in the rotor disc but does not explicitly teach wherein one or both of the forming steps are performed using wire electrical discharge machining.
Ben Salah et al. teach that it is well-known in the art of turbomachine manufacturing to use wire electro discharge machining (WEDM) to form slots (40) having a firtree profile (45) in turbine disc (30, paragraph [0025], Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used WEDM to form the slots in the rotor disc of Lieser et al., as taught by Ben Salah et al., considering the well-known advantages of WEDM including forming high accuracy and precision cuts, high tolerances, low impact force which would result in forming the rotor disc having slots in a very cost effective and precise manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/18/2022